                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:18CR164

       vs.
                                                                        ORDER
JASON OSBORNE,

                      Defendant.


       This matter is before the court on Defendant's MOTION FOR EXTENSION TO FILE
PRETRIAL MOTIONS [47]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 30-day extension. Pretrial Motions shall be filed by
December 14, 2018.


       IT IS ORDERED:
       1.      Defendant's MOTION FOR EXTENSION TO FILE PRETRIAL MOTIONS [47]
is granted. Pretrial motions shall be filed on or before December 14, 2018.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between November 14, 2018, and December 14,
2018, shall be deemed excludable time in any computation of time under the requirement of the
Speedy Trial Act for the reason defendant's counsel required additional time to adequately
prepare the case, taking into consideration due diligence of counsel, and the novelty and
complexity of this case. The failure to grant additional time might result in a miscarriage of
justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


       Dated this 14th day of November, 2018.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
2
